COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


TWO WORLDS-APOLLO RESIDENTS
ASSOCIATION,


                            Appellant,

v.

JEANETTE A. OSHITOYE,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00026-CV

Appeal from the

County Court at Law No. 1

of Dallas County, Texas

(TC#08-03047-A)




MEMORANDUM OPINION
	This Court possesses the authority to dismiss an appeal for want of prosecution when the
appellant fails to file a brief within the time proscribed  and provides no reasonable explanation for
such failure.  Tex.R.App.P. 38.8.(a)(1).  By letter dated May 21, 2009, the clerk of this Court
informed Appellant of the Court's intent to dismiss this appeal for want of prosecution due to
Appellant's failure to file a brief or request an extension of time to do so.  The Court advised
Appellant that the appeal would be dismissed without further notice unless Appellant responded
within ten days and provided a reason why the appeal should be continued.  See Tex.R.App.P. 38.8.
Appellant has not responded to the clerk's notice.  Therefore, pursuant to Tex. R. App. P. 38.8(a)(1),
we dismiss the appeal for want of prosecution.

						GUADALUPE RIVERA, Justice
June 17, 2009

Before Chew, C.J., McClure, and Rivera, JJ.